 



Exhibit 10.1
PMC COMMERCIAL TRUST
2005 EQUITY INCENTIVE PLAN

SECTION 1   GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the PMC Commercial Trust 2005 Equity Incentive Plan (the
“Plan”). The purpose of the Plan is to encourage and enable the officers,
employees and Independent Trust Managers of PMC Commercial Trust (the “Company”)
upon whose judgment, initiative and efforts the Company largely depends for the
successful conduct of its business to acquire a proprietary interest in the
Company. It is anticipated that providing such persons with a direct stake in
the Company’s welfare will assure a closer identification of their interests
with those of the Company, thereby stimulating their efforts on the Company’s
behalf and strengthening their desire to remain with the Company.
The following terms shall be defined as set forth below:
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Administrator” is defined in Section 2(a).
“Award” or “Awards”, except where referring to a particular category of grant
under the Plan, shall include Incentive Share Options, Non-Qualified Share
Options and Restricted Share Awards.
“Board” means the Board of Trust Managers of the Company.
“Change of Control” is defined in Section 16.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
“Committee” means the Committee of the Board referred to in Section 2.
“Effective Date” means the date on which the Plan is approved by shareholders as
set forth in Section 13.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Fair Market Value” on any given date means the last reported sale price at
which the Shares are traded on such date, or, if no Shares are traded on such
date, the most recent date on which the Shares were traded, as reported on the
American Stock Exchange or, if applicable, any other national stock exchange on
which the Shares are traded.
“Incentive Share Option” means any Share Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
“Independent Trust Manager” means a member of the Board who is not also an
employee of the Company.
“Non-Qualified Share Option” means any Share Option that is not an Incentive
Share Option.
“Option” or “Share Option” means any option to purchase Shares granted pursuant
to Section 5.
“Restricted Share Award” means Awards granted pursuant to Section 6.
“Shares” mean the Common Shares of Beneficial Interest, par value $0.01 per
share, of the Company.

SECTION 2   ADMINISTRATION OF PLAN: ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

(a) Committee. The Plan shall be administered by the Compensation Committee of
the Board (the “Administrator”).
(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:
(i) to select the individuals to whom Awards may from time to time be granted;

1



--------------------------------------------------------------------------------



 



(ii) to determine the time or times of grant, and the extent, if any, of the
Awards, and any combination thereof, granted to one or more grantees;
(iii) to determine the number of Shares to be covered by any Award;
(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written instruments evidencing the Awards;
(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award;
(vi) subject to the provisions of Section 5(a)(ii), to extend at any time the
period in which Share Options may be exercised;
(vii) to determine at any time whether, to what extent, and under what
circumstances distribution or the receipt of Shares and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the grantee and whether and to what extent the Company shall pay or
credit amounts constituting interest (at rates determined by the Administrator)
or dividends or deemed dividends on such deferrals; and
(viii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.
All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.
(c) Delegation of Authority to Grant Awards. The Administrator, in its
discretion, may delegate to the Chief Executive Officer of the Company all or
part of the Administrator’s authority and duties with respect to the granting of
Awards to individuals who are not subject to the reporting and other provisions
of Section 16 of the Exchange Act or “covered employees” within the meaning of
Section 162(m) of the Code. Any such delegation by the Administrator shall
include a limitation as to the amount of Awards that may be granted during the
period of the delegation and shall contain guidelines as to the determination of
the exercise price of any Share Option, the conversion ratio or price of other
Awards and the vesting criteria. The Administrator may revoke or amend the terms
of a delegation at any time but such action shall not invalidate any prior
actions of the Administrator’s delegate or delegates that were consistent with
the terms of the Plan.
(d) Indemnification. Neither the Board nor the Committee, nor any member of
either or any delegatee thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Committee (and any delegatee
thereof) shall be entitled in all cases to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under any trust managers’ and officers’
liability insurance coverage which may be in effect from time to time.

SECTION 3   SHARES ISSUABLE UNDER THE PLAN MERGERS; SUBSTITUTION

(a) Shares Issuable. The maximum number of Shares reserved and available for
issuance under the Plan shall be 500,000 Shares, subject to adjustment as
provided in Section 3(b). For purposes of this limitation, the Shares underlying
any Awards which are forfeited, canceled, held back upon exercise of an Option
or settlement of an Award to cover the exercise price or tax withholding,
reacquired by the Company prior to vesting, satisfied without the issuance of
Shares or otherwise terminated (other than by exercise) shall be added back to
the Shares available for issuance under the Plan. Subject to such overall
limitation, Shares may be issued up to such maximum number pursuant to any type
or types of Award; provided, however, that Share Options with respect to no more
than 20,000 Shares may be granted to anyone individual grantee during any
calendar year period. The Shares available for issuance under the Plan may be
authorized but unissued Shares or Shares reacquired by the Company.
(b) Changes in Shares. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, share dividend, share split,
reverse share split or other similar change in the Shares, the outstanding
Shares are increased or decreased or are exchanged for a different number or
kind of shares or other securities of the Company, or additional shares or
different shares or other securities of the Company or other non-cash assets are
distributed with respect to such Shares or other securities, or, if, as a result
of any merger or consolidation, sale of all or substantially all of the assets
of the Company, the outstanding Shares are converted into or exchanged for a
different number or kind of securities of the Company or any successor entity
(or a parent or subsidiary thereof), the Administrator shall make an appropriate
or proportionate adjustment in (i) the maximum number of Shares reserved for
issuance under the Plan, (ii) the number of Share Options that can be granted to
anyone individual grantee, (iii) the number and kind of Shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Share
Award, and (v) the price for each Share subject to any then outstanding Share
Options under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Share Options) as to which such Share

2



--------------------------------------------------------------------------------



 



Options remain exercisable. The adjustment by the Administrator shall be final,
binding and conclusive. No fractional Shares shall be issued under the Plan
resulting from any such adjustment, but the Administrator in its discretion may
make a cash payment in lieu of fractional Shares.
The Administrator may also adjust the number of Shares subject to outstanding
Awards and the exercise price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of Shares or property or
any other event if it is determined by the Administrator that such adjustment is
appropriate to avoid distortion in the operation of the Plan, provided that no
such adjustment shall be made in the case of an Incentive Share Option, without
the consent of the grantee, if it would constitute a modification, extension or
renewal of the Option within the meaning of Section 424(h) of the Code.
(c) Mergers and Other Transactions. In the case of and subject to the
consummation of (i) the dissolution or liquidation of the Company, (ii) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (iii) a merger, reorganization or
consolidation in which the outstanding Shares are converted into or exchanged
for a different kind of securities of the successor entity and the holders of
the Company’s outstanding voting power immediately prior to such transaction do
not own a majority of the outstanding voting power of the successor entity
immediately upon completion of such transaction, or (iv) the sale of all of the
Shares to an unrelated person or entity (in each case, a “Sale Event”), all
Options that are not exercisable immediately prior to the effective time of the
Sale Event shall become fully exercisable as of the effective time of the Sale
Event and all other Awards shall become fully vested and nonforfeitable as of
the effective time of the Sale Event, except as the Administrator may otherwise
specify with respect to particular Awards in the relevant Award documentation.
Upon the effective time of the Sale Event, the Plan and all outstanding Awards
granted hereunder shall terminate, unless provision is made in connection with
the Sale Event in the sole discretion of the parties thereto for the assumption
or continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree (after
taking into account any acceleration hereunder). In the event of such
termination, each grantee shall be permitted, within a specified period of time
prior to the consummation of the Sale Event as determined by the Administrator,
to exercise all outstanding Options held by such grantee, including those that
will become exercisable upon the consummation of the Sale Event; provided,
however, that the exercise of Options not exercisable prior to the Sale Event
shall be subject to the consummation of the Sale Event.
Notwithstanding anything to the contrary in this Section 3(c), in the event of a
Sale Event pursuant to which holders of the Shares will receive upon
consummation thereof a cash payment for each share surrendered in the Sale
Event, the Company shall have the right, but not the obligation, to make or
provide for a cash payment to the grantees holding Options, in exchange for the
cancellation thereof, in an amount equal to the difference between (A) the value
as determined by the Administrator of the consideration payable per Share
pursuant to the Sale Event (the “Sale Price”) times the number of Shares subject
to outstanding Options (to the extent then exercisable at prices not in excess
of the Sale Price) and (B) the aggregate exercise price of all such outstanding
Options.
(d) Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for share and share-based awards held by employees, trust managers
or other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or the acquisition
by the Company of property or stock of the employing corporation. The
Administrator may direct that the substitute Awards be granted on such terms and
conditions as the Administrator considers appropriate in the circumstances. Any
substitute Awards granted under the Plan shall not count against the share
limitation set forth in Section 3(a).

SECTION 4   ELIGIBILITY

Grantees under the Plan will be such full or part-time officers and other
employees and Independent Trust Managers of the Company as are selected from
time to time by the Administrator in its sole discretion.

SECTION 5   SHARE OPTIONS

Any Share Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
Share Options granted under the Plan may be either Incentive Share Options or
Non-Qualified Share Options. Incentive Share Options may be granted only to
employees of the Company. To the extent that any Option does not qualify as an
Incentive Share Option, it shall be deemed a Non-Qualified Share Option.
(a) Share Options. Share Options granted pursuant to this Section 5(a) shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable. If the Administrator so determines, Share
Options may be granted in lieu of cash compensation at the optionee’s election,
subject to such terms and conditions as the Administrator may establish.

3



--------------------------------------------------------------------------------



 



(i) Exercise Price. The exercise price per share for the Shares covered by a
Share Option granted pursuant to this Section 5(a) shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. If an employee owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than
10 percent of the combined voting power of all classes of shares of the Company
or any parent or subsidiary corporation and an Incentive Share Option is granted
to such employee, the option price of such Incentive Share Option shall be not
less than 110 percent of the Fair Market Value on the grant date.
(ii) Option Term. The term of each Share Option shall be fixed by the
Administrator, but no Share Option shall be exercisable more than five (5) years
after the date the Share Option is granted.
(iii) Exercisability; Rights of a Shareholder. Share Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Share
Option. An optionee shall have the rights of a shareholder only as to Shares
acquired upon the exercise of a Share Option and not as to unexercised Share
Options.
(iv) Method of Exercise. Share Options may be exercised in whole or in part, by
giving written notice of exercise to the Company, specifying the number of
Shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods to the extent provided in the Option Award agreement:
(A) In cash, by certified or bank check or other instrument acceptable to the
Administrator; or
(B) Through the delivery (or attestation to the ownership) of Shares that have
been purchased by the optionee on the open market or that have been beneficially
owned by the optionee for at least one year and are not then subject to
restrictions under any Company plan. Such surrendered Shares shall be valued at
Fair Market Value on the exercise date.
Payment instruments will be received subject to collection. The delivery of
certificates representing the Shares to be purchased pursuant to the exercise of
a Share Option will be contingent upon receipt from the optionee (or a purchaser
acting in his stead in accordance with the provisions of the Share Option) by
the Company of the full purchase price for such Shares and the fulfillment of
any other requirements contained in the Option Award agreement or applicable
provisions of laws. In the event an optionee chooses to pay the purchase price
by previously-owned Shares through the attestation method, the number of shares
transferred to the optionee upon the exercise of the Share Option shall be net
of the number of shares attested to.
(v) Annual Limit on Incentive Share Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Shares with
respect to which Incentive Share Options granted under this Plan and any other
plan of the Company or its parent and subsidiary corporations become exercisable
for the first time by an optionee during any calendar year shall not exceed
$100,000. To the extent that any Share Option exceeds this limit, it shall
constitute a Non-Qualified Share Option.
(b) Non-transferability of Options. No Share Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution and
all Share Options shall be exercisable, during the optionee’s lifetime, only by
the optionee, or by the optionee’s legal representative or guardian in the event
of the optionee’s incapacity. Notwithstanding the foregoing, the Administrator,
in its sole discretion, may provide in the Award agreement regarding a given
Option that the optionee may transfer his Non-Qualified Share Options to members
of his immediate family, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Option.

SECTION 6   RESTRICTED SHARE AWARDS

(a) Nature of Restricted Share Awards. A Restricted Share Award is an Award
entitling the recipient to acquire, at such purchase price (which may be zero)
as determined by the Administrator, Shares subject to such restrictions and
conditions as the Administrator may determine at the time of grant (“Restricted
Shares”). Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives. The grant of a Restricted Share Award is contingent on the grantee
executing the Restricted Share Award agreement. The terms and conditions of each
such agreement shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees. No more than 10,000
Restricted Shares may be granted to all executive officers in the aggregate and
no more than 5,000 Restricted Shares may be granted to all Independent Trust
Managers in the aggregate during any fiscal year.
(b) Rights as a Shareholder. Upon execution of a written instrument setting
forth the Restricted Share Award and payment of any applicable purchase price, a
grantee shall have the rights of a shareholder with respect to the dividend and
voting rights of the Restricted Shares, subject to such conditions contained in
the written instrument evidencing the Restricted Share Award. Unless the
Administrator shall otherwise determine, (i) uncertificated Restricted Shares
shall be accompanied by a notation on the records of the Company or the transfer
agent to the effect that they are subject to forfeiture until such Restricted
Shares are vested as provided in Section 6(d) below, and (ii) certificated
Restricted Shares shall remain in

4



--------------------------------------------------------------------------------



 



the possession of the Company until such Restricted Shares are vested as
provided in Section 6(d) below, and the grantee shall be required, as a
condition of the grant, to deliver to the Company such instruments of transfer
as the Administrator may prescribe.
(c) Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Share Award agreement. Except as may otherwise be
provided by the Administrator either in the Award agreement or, subject to
Section 9 below, in writing after the Award agreement is issued, if any, if a
grantee’s employment (or other service relationship) with the Company terminates
for any reason, any Restricted Shares that have not vested at the time of
termination shall automatically and without any requirement of notice to such
grantee from, or other action by or on behalf of, the Company be deemed to have
been reacquired by the Company at their original purchase price, if any, from
such grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by grantee or rights of grantee
as a shareholder. Following such deemed reacquisition of unvested Restricted
Shares that are represented by physical certificates, grantee shall surrender
such certificates to the Company upon request without consideration.
(d) Vesting of Restricted Share Awards. The Administrator at the time of grant
shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Shares and the Company’s right of
repurchase or forfeiture shall lapse. Subsequent to such date or dates and/or
the attainment of such pre-established performance goals, objectives and other
conditions, the Shares on which all restrictions have lapsed shall no longer be
Restricted Shares and shall be deemed “vested.” Except as may otherwise be
provided by the Administrator either in the Award agreement or, subject to
Section 9 below, in writing after the Award agreement is issued, a grantee’s
rights in any Restricted Shares that have not vested shall automatically
terminate upon the grantee’s termination of employment (or other service
relationship) with the Company and such Shares shall be subject to the
provisions of Section 6(c) above.

SECTION 7   TAX WITHHOLDING

(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Share or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator (including a decrease in the net Award to the grantee from a
target gross Award to approximate the after-tax value) regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such income. The Company shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
the grantee. The Company’s obligation to deliver share certificates to any
grantee is subject to and conditioned on tax obligations being satisfied by the
grantee.
(b) Payment in Shares. Subject to approval by the Administrator, a grantee may
elect to have the minimum required tax withholding obligation satisfied, in
whole or in part, by (i) authorizing the Company to withhold from Shares to be
issued pursuant to any Award a number of Shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due, or (ii) transferring to the Company Shares owned by the
grantee with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due.

SECTION 8   TRANSFER; LEAVE OF ABSENCE, ETC.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:
(a) a transfer to the employment of the Company from a subsidiary or from the
Company to a subsidiary, or from one subsidiary to another; or
(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

SECTION 9   AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section 3(b) or 3(c), in no event may the
Administrator exercise its discretion to reduce the exercise price of
outstanding Options or effect repricing through cancellation and re-grants. Any
material Plan amendments (other than amendments that curtail the scope of the
Plan), including any Plan amendments that (i) increase the number of Shares
reserved for issuance under the Plan, (ii) expand the type of Awards available,
materially expand the eligibility to participate or materially extend the term
of the Plan, or (iii) materially change the method of determining Fair Market
Value, shall be subject to approval by the Company shareholders entitled to vote
at a meeting of shareholders. In addition, to the extent determined by the
Administrator to be required by the Code to ensure that Incentive Share Options
granted under the Plan are qualified under Section 422 of the Code, Plan
amendments shall be subject to approval by the Company shareholders entitled to
vote at a meeting of shareholders. Nothing in this Section 9 shall limit the
Administrator’s authority to take any action permitted pursuant to Section 3(c).

5



--------------------------------------------------------------------------------



 



SECTION 10   STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Shares or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Shares or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

SECTION 11   CHANGE OF CONTROL PROVISIONS

Upon the occurrence of a Change of Control as defined in this Section 11:
(a) Except as otherwise provided in the applicable Award agreement, each
outstanding Share Option shall automatically become fully exercisable.
(b) Except as otherwise provided in the applicable Award Agreement, conditions
and restrictions on each outstanding Restricted Share Award will be removed.
(c) “Change of Control” shall mean the occurrence of any one of the following
events:
(i) any “person,” as such term is used in Sections 13(d) and l4(d) of the
Exchange Act (other than the Company, any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan of the Company),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 40 percent or more of
either (A) the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Company’s Board of
Trust Managers (“Voting Securities”) or (B) the then outstanding Shares (in
either such case other than as a result of acquisition of securities directly
from the Company); or
(ii) persons who, as of the Effective Date, constitute the Company’s Board of
Trust Managers (the “Incumbent Trust Managers”) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board, provided
that any person becoming a trust manager of the Company subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least a majority of the Incumbent Trust Managers shall, for purposes of
this Plan, be considered an Incumbent Trust Manager; or
(iii) the shareholders of the Company shall approve (A) any consolidation or
merger of the Company where the shareholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d- 3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50
percent of the voting securities of the corporation issuing cash or securities
in the consolidation or merger (or of its ultimate parent corporation, if any),
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company or (C) any plan or proposal
for the liquidation or dissolution of the Company.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other Voting Securities outstanding, increases (x) the proportionate number
of Shares beneficially owned by any person to 40 percent or more of the Shares
then outstanding or (y) the proportionate voting power represented by the Voting
Securities beneficially owned by any person to 40 percent or more of the
combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in clause (x) or (y) of this sentence
shall thereafter become the beneficial owner of any additional Shares or other
Voting Securities (other than pursuant to a share split, share dividend, or
similar transaction or as a result of an acquisition of securities directly from
the Company) and immediately thereafter beneficially owns 40 percent or more of
the combined voting power of all then outstanding Voting Securities, then a
“Change of Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

SECTION 12   GENERAL PROVISIONS

(a) No Distribution: Compliance with Legal Requirements. The Administrator may
require each person acquiring Shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the Shares
without a view to distribution thereof.

6



--------------------------------------------------------------------------------



 



No Shares shall be issued pursuant to an Award until all applicable securities
law and other legal and share exchange or similar requirements have been
satisfied. The Administrator may require the placing of such stop-orders and
restrictive legends on certificates for Shares and Awards as it deems
appropriate.
(b) Delivery of Share Certificates. Share certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a transfer
agent of the Company shall have mailed such certificates in the United States
mail, addressed to the grantee, at the grantee’s last known address on file with
the Company. Uncertificated Shares shall be deemed delivered for all purposes
when the Company or a transfer agent of the Company shall have given to the
grantee by United States mail, at the grantee’s last known address on file with
the Company, notice of issuance and recorded the issuance in its records (which
may include electronic “book entry” records).
(c) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company.
(d) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to such Company’s insider trading policy, as in effect
from time to time.
(e) Designation of Beneficiary. Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death. Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.

SECTION 13   EFFECTIVE DATE OF PLAN

This Plan shall become effective upon approval by the holders of a majority of
the votes cast at a meeting of shareholders at which a quorum is present.
Subject to such approval by the shareholders and to the requirement that no
Shares may be issued hereunder prior to such approval, Options may be granted
hereunder on and after adoption of this Plan by the Board. No grants of
Non-Qualified Share Options and other Awards may be made hereunder after the
tenth (10th) anniversary of the Effective Date and no grants of Incentive Share
Options may be made hereunder after the tenth (10th) anniversary of the date the
Plan is approved by the Board of Trust Managers.

SECTION 14   GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Texas, applied without
regard to conflict of law principles.
DATE APPROVED BY BOARD OF TRUST MANAGERS: March 5, 2005
DATE APPROVED BY SHAREHOLDERS: June 11, 2005

7